Citation Nr: 0621003	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disabilities based on Department of Veterans 
Affairs medical treatment following surgery in March 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, T.P., D.D., and M.C.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1983 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of a 
Department of Veterans' Affairs (VA) Regional Office (RO). 

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  That hearing 
transcript is part of the record.


FINDINGS OF FACT

1. In March 1999, the veteran underwent saphenous vein 
ligation and a vein stripping procedure of the left leg due 
to varicose veins at a VA Medical Center (VAMC); after the 
surgery, the veteran developed swelling and pain in the left 
leg and was hospitalized for treatment of deep vein 
thrombosis (DVT); he also developed phlebitis of the left 
leg, and he claims additional disability of right leg pain, a 
low back disorder, and depression with panic attacks.  

2. Although the deep vein thrombosis and phlebitis of the 
left leg developed after VA surgery, the additional 
disabilities were not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar incidence 
of fault on the part of the VA, and the additional 
disabilities were not the result of an event that was not 
reasonably foreseeable; the claim of additional disability, 
right leg pain, a low back disorder, and depression with 
panic attacks, lacks legal merit.  




CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 for additional disabilities due to VA medical treatment 
following surgery in March 1999 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in July 2002 and March 2005.  The notices 
included the type of evidence to substantiate the claim under 
38 U.S.C.A. § 1151, namely, evidence of additional disability 
the result of VA medical treatment due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, or that the 
additional disabilities were the result of an event that was 
not reasonably foreseeable.  The veteran was informed that VA 
would obtain service VA records and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim). 

As partial VCAA notice came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing.  The claim was then readjudicated following the 
notice as evidenced by the supplemental statement of the case 
in February 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

To the extent that the general provision of the degree of 
disability assignable was not provided, since the claim is 
denied, the rating of any disability is moot.  Any defect 
with respect to the notice required under Dingess at 19 Vet. 
App. 473 has not prejudiced the veteran's claim.



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA records and private 
medical records, and has obtained a VA medical examination 
and VA medical opinion. As no additional evidence remains to 
be obtained, no further assistance to the veteran is required 
to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA records show that in February 1999 the veteran was 
referred to the VA vascular clinic for evaluation of left leg 
varicose veins.  The veteran gave a 10 year history of the 
problem and he indicated it was affecting his work.  The 
veteran was given two options - conservative treatment or 
vein stripping surgery, which he chose.  

The record contains a consent form signed by the veteran in 
February 1999 in which he acknowledged that he was informed 
of the risks of vein stripping surgery, which included: 
bleeding, infection and recurrence. 

On March 12, 1999, the veteran underwent saphenous vein 
ligation and a vein stripping procedure of the left leg due 
to varicose veins of the left leg.  On March 23, 1999, it was 
noted that the incisions had healed and the staples were 
removed.  

On March 30, 1999, it was noted that wounds from the vein 
stripping were well-healed but that the veteran was having 
pain and swelling in the left calf.  He was admitted for 
treatment of deep vein thrombosis, which included near 
occlusion of the superficial femoral and popliteal veins.  On 
March 31, 1999, an entry indicated that the leg felt better 
and was less swollen.  The veteran continued to improve and 
was discharged on April 4, 1999.  An entry dated on April 13, 
1999, stated that the veteran still complained of some 
swelling and erythema of the left lower extremity and also 
had complaints of left knee and ankle pain.  A record dated 
in July 1999 revealed that the wounds had healed and the 
swelling was much improved and almost gone.   

In October 1999, the veteran was seen for complaints of right 
leg swelling and tenderness.  There were no significant 
varicosities and deep vein thrombosis was not found. 

When seen by VA in October 1999, the veteran complained of 
left leg cramps.  It was noted that he had been on Coumadin 
for 6 months.  The veteran continued to complain of leg 
swelling at various times during the year 2000.  In October 
2000, the veteran complained of chronic left leg pain which 
he felt was related to his prior deep vein thrombosis.  The 
assessment was chronic leg pain of unknown etiology. 

On VA examination in September 2001, it was reported that 
back, knee and ankle pain had hindered most of the veteran's 
daily activities.  The report stated that the veteran used to 
work as a mail carrier, but had requested inside work as a 
mail sorter due to pain and immobility.

The record contains a June 2002 medical report indicating 
that the veteran had a low back disorder (lumbar facet 
arthropathy) as well as myofascial pain syndrome, both of 
which were attributable to post-phlebitic pain syndrome in 
the legs.  

The record contains an August 2002 medical statement of Dr. 
S. indicating that in August 2002 the veteran continued to be 
treated for left lower extremity thrombophlebitis.  The 
veteran was advised that this condition could recur.  

On VA examination in September 2002, the impressions were 
post-phlebitic syndrome, as likely as not secondary to the 
vein stripping of the left leg, and deep venous thrombosis, a 
known complication of vein stripping surgery. 



The veteran testified that it was not the surgery that went 
wrong, but the post-surgical care by VA which was negligent 
by virtue of VA staff failing to respond to the veteran's 
complaints of pain and swelling and the delay of intervention 
and treatment of those symptoms.  

In April 2005, a VA surgical note included a history of 
severe superficial varicosities and an insufficient greater 
saphenous vein in the left leg for which vein stripping was 
performed in 1999; that deep vein thrombosis developed in the 
popliteal vein of the left leg immediately post-operatively, 
which was diagnosed a few days later and treated with 
anticoagulation; and that since then the veteran developed 
deep vein insufficiency with swelling and pain.  

In November 2005, VA obtained a VA medical expert opinion. 
The physician summarized that the veteran presented with left 
lower extremity varicose veins with no evidence of deep vein 
thrombosis and elected to have the varicose veins removed by 
stripping, later he developed deep vein thrombosis, which had 
not been pre-existing and which required additional treatment 
and which constituted additional disability due to the 
surgery.  The physician found no evidence of carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA.  The physician explained that deep vein 
thrombosis was a known post-operative occurrence, although 
infrequent.  

The physician expressed the following opinions: (1) deep vein 
thrombosis was a sequelae of surgery, not pre-existing and 
was cared for under the standard of care of a reasonable 
health care provider; (2) post-phlebetic syndrome was the  
result of the post-operative deep vein thrombosis and when it 
occurred, it was identified and treated reasonably; and (3) 
deep vein thrombosis was not absolutely foreseeable and was 
relatively unusual following greater saphenous ligation and 
stripping surgery; post-phlebetic syndrome was not uncommon 
in individuals who have varicose veins and varicose vein 
surgery and was very common with deep vein thrombosis; the 
deep vein thrombosis was the result of the surgery and 
worsened the overall condition and more likely than not would 
not have occurred without the surgery.



Analysis

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if the disability was 
caused by medical or surgical treatment furnished by VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In July 2002, the veteran filed a claim under the provisions 
of 38 U.S.C.A. § 1151 based on surgery by VA in March 1999 
and subsequent VA medical treatment.  The veteran maintained 
that he suffered additional disability because VA acted 
negligently.  The veteran identified residuals such as post-
phlebetic pain syndrome, right leg and back problems as well 
as panic attacks and depression.  

The initial question is whether the claimed residuals of deep 
vein thrombosis and post-phlebitic pain syndrome are causally 
related to the March 1999 surgery or subsequent VA medical 
treatment.  

In this case, the record contains competent medical evidence 
in the form of the 2002 VA examination report and the 2005 
opinion of a medical expert to the effect that additional 
disability identified as deep vein thrombosis and post-
phlebitic syndrome were causally related to that surgery and 
represented additional disability. 

Since additional disability has been established, the Board 
must address the questions of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the surgical or medical 
treatment; or that the additional disabilities were not 
reasonably foreseeable. 

On the question of fault of the part of VA, the record 
contains an opinion that was obtained by VA to address this 
specific point.  In the opinion of medical expert, the 
veteran developed deep vein thrombosis after surgery by VA, 
which required additional medical treatment by VA, but there 
was no evidence of carelessness, negligence, lack of proper 
skill or error in judgment on the part of VA.  The physician 
also expressed the opinion that the medical care provided by 
VA was under the standard of care of a reasonable health care 
provider for both deep vein thrombosis and post-phlebetic 
syndrome. 

The record also contains evidence indicating that both deep 
vein thrombosis and post-phlebitic syndrome were reasonably 
foreseeable events following vein stripping surgery.  The 
veteran's consent form reflects that he was generally 
informed of possible complications including bleeding, 
infection and recurrence.  The 2002 VA examination report 
included a finding that deep vein thrombosis was a known 
complication of vein stripping surgery.  The report of the 
medical expert indicated that deep vein thrombosis was known 
to occur after surgery and it was not absolutely 
unforeseeable, but relatively unusual following greater 
saphenous ligation and stripping surgery.  As for post-
phlebetic syndrome, it was not uncommon in individuals who 
have varicose veins and varicose vein surgery and was very 
common with deep vein thrombosis.  Collectively, the opinions 
establish that deep vein thrombosis, while infrequent, and 
post-phlebitic syndrome were reasonably foreseeable events 
following surgery.  

After a review of the evidence, the Board concludes that the 
claimed additional disabilities, deep vein thrombosis and 
post-phlebitic pain syndrome, were caused by surgical 
treatment by VA, but the medical treatment by VA of the 
additional disabilities did not constitute carelessness, 
negligence, a lack of proper skill, error in judgment, or any 
similar instance of fault on VA's part and VA exercised the 
degree of care expected of a reasonable health-care provider. 
And there is no evidence that the additional disabilities 
were reasonably unforeseeable.

As the Board may consider only independent medical evidence 
to support its findings and as no favorable medical evidence 
has been submitted on the question of fault on the part of VA 
or on the question of a reasonably unforeseen event, the 
preponderance of the evidence is against the veteran's claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.

As the claim for additional disability under 38 U.S.C.A. 
§ 1151 fails, there is no factual or legal basis for the 
claim of the secondary disabilities of right leg pain, a low 
back disorder, and depression with panic attacks.  Stated 
differently, since neither deep vein thrombosis nor post-
phlebitic pain syndrome is a disability under 38 U.S.C.A. 
§ 1151, the conditions can not be the condition precedent to 
the claims of secondary disability. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disabilities based on Department of Veterans Affairs medical 
treatment following surgery in March 1999 is denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


